UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IDEAVILLAGE PRODUCTS CORP.,

                              Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 4681 (MKV) (SLC)
ANTIKER, BABYWOW, BALABALA02, BEIYIUSHOME,
                                                                  TELEPHONE CONFERENCE
BIKIWAVE, BSSTORE, CASILY, CHENG-PENG, CINSEY
                                                                    SCHEDULING ORDER
HOME, COOLENDING, CREMEBRULUEE, CXKJZL,
FLOWER FALLING, GESMAX, GLORIO, JIA--CHAO,
JINGHUNSS, JOYLEAH, KLIJUHYG, LMANDA, MAGICD
OFFICIAL, MARIAN TRUMAN, MUIEJJU, PAINTYOU,
PASSION OUTDOOR STORE, PETSBURG, PGQ4EVO,
PROSPERITY STORE, REDYSHOP,
SHENHONGZHUANGSHICAILIAO, SMORRAN,
STUART77, TIANFENGJIULOU, TOP COVER, U
KNOWN, UNISWEET, VIOLETNS, WANLEO, WEJKKL,
WHYUY, WUXIAOBB, WWHUS, XIAMO, YIJIE SHOP
and YODE,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference concerning scheduling a Settlement Conference is scheduled for

Tuesday, June 15, 2021 at 3:00 pm on the Court’s conference line. The parties are directed to

call: (866) 390-1828; access code: 380-9799, at the scheduled time.


Dated:          New York, New York
                May 24, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
